DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.


Response to Amendment
Amendment filed 5/31/2022 has been entered and fully considered. Claims 1, 2 and 7-17 are pending. Claims 3-6 and 18 are cancelled. Claims 1, 12 and 14 are amended. No new matter is added. 

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Applicant argues that figure 9 of Tucker allegedly teaches the battery facing end portion and the mouthpiece facing end portion now recited in claim 1. The Office also alleges that the first section 70 of Tucker is the housing recited in claim 1 and the outer tube 6 of Tucker is the sidewall of claim 1. Tucker fails to describe that the first section 70 includes a battery facing end portion, a mouthpiece facing end portion and a sidewall between them, as recited in amended claim 1. 
Examiner respectfully disagrees. Tucker discloses that the system comprises a battery, 1, (Figures 1, 9, 15, 18, 21 and 24; Paragraph [0042]). As seen in the figures, the sidewall of the cartridge, 70, extends between two longitudinal ends of the cartridge, with one end of the cartridge having a mouthpiece, 8, (Paragraph [0036]) and the other end facing the battery portion (See figures referenced above). As seen in figure 15 (annotated below) of Tucker, the sidewall of the housing extends between the battery facing portion and the mouthpiece facing portion 
[AltContent: textbox (Bottom edge of sidewall, 70, of the housing faces the battery portion, 72, )][AltContent: connector][AltContent: textbox (Top edge of sidewall, 70, of the housing faces the mouthpiece, 8, that overlaps the sidewall at the end of the cartridge)][AltContent: connector]
    PNG
    media_image1.png
    760
    219
    media_image1.png
    Greyscale

Applicant argues that Minskoff teaches a cartridge that is generally cylindrical and is inserted into the distal end of the main PVU where the light transmitting sleeve is comprised such that the inner diameter of the sleeve is in close tolerance to the other diameter of the cartridge. Thus, the light transmitting sleeve is positioned within the cartridge and the proximal end of the light transmitting sleeve is in contact with the LED. Minskoff does not describe that the light transmitting sleeve or LED define an annular ring forming a portion of a housing of the cartridge. 
Minskoff is no longer being cited for the annular ring light source. Moreover, Ampolini is also no longer being cited for the claimed annular ring light source. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
____________________________________________________________________
Claims 1, 2, 9, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER et al. (US 2013/0192623) in view of SEARS et al. (US 2015/0216233) and MINSKOFF et al. (US 2015/0328415).
With respect to claim 1, TUCKER et al. discloses an electronic cigarette (Abstract) comprising a housing, 70, defining a liquid containing volume, 22, and including a sidewall extending from a mouthpiece, 8, to a power supply end, 72 (Paragraphs [0033], [0034], [0036] [0042]; Figure 1). The housing includes a sidewall, 6, which includes a transparent window, 71 (Paragraph [0038]) in order for the user to see the amount of liquid material remaining in the reservoir. 
Tucker discloses that the system comprises a battery, 1, (Figures 1, 9, 15, 18, 21 and 24; Paragraph [0042]). As seen in the figures, the sidewall of the cartridge, 70, extends between two longitudinal ends of the cartridge, with one end of the cartridge having a mouthpiece, 8, (Paragraph [0036]) and the other end facing the battery portion (See figures referenced above). As seen in figure 15 (annotated below) of Tucker, the sidewall of the housing extends between the battery facing portion and the mouthpiece facing portion 
[AltContent: textbox (Bottom edge of sidewall, 70, of the housing faces the battery portion, 72, )][AltContent: connector][AltContent: textbox (Top edge of sidewall, 70, of the housing faces the mouthpiece, 8, that overlaps the sidewall at the end of the cartridge)][AltContent: connector]
    PNG
    media_image1.png
    760
    219
    media_image1.png
    Greyscale



TUCKER et al. does not explicitly disclose a light source fixed to the sidewall and configured to transmit light into the liquid containing volume. 
SEARS et al. discloses an aerosol delivery device (Abstract; Title) comprising a waveguide having a light source, 1404, thereon in the outer body of the cartridge (Paragraphs [0005]-[0008] and [0094]; Figure 13). The waveguide is an annular ring (Figures 11 and 13; Paragraph [0076]-[0078]) and provides illumination to the user (Abstract; Paragraphs [0001], [0079] and [0080]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an annular ring of waveguide and light source in the housing of TUCKER et al., as taught by SEARS et al. so that the visually appealing illuminating effect can be provided for the user. 
Given that the waveguide and light source are in the body of the cartridge, it is implicitly located between the battery facing end portion, mouthpiece facing end portion and the sidewall of the housing. 

MINSKOFF et al. discloses a light sleeve affixed inside a cartridge (Figure 5; Paragraphs [0019], [0020], [0028]) such that light from an LED is transmitted to illuminate the cartridge and its contents and send visual indicators to the user (Paragraphs [0023], [0024], [0025] and [0032]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to allow the waveguide and light source of the cartridge of TUCKER et al., to illuminate the liquid containing volume, as taught by MINSKOFF et al. so that an LED outside of the cartridge can illuminate the contents of the cartridge and provide a desired visual indicator to the user 
With respect to claim 2, TUCKER et al. discloses that the device comprises control circuitry including sensors and lights (Paragraph [0053]). Moreover, the housing is physically connected to the power supply portion (Paragraph [0033]). Thus, the light source is implicitly electrically connected to an electrical interface and at least indirectly to the housing. 
With respect to claims 9 and 10, MINSKOFF et al. discloses that the light source is an LED (Paragraph [0023]). 
With respect to claim 13, MINSKOFF et al. discloses that the light is visible to the user (Paragraph [0023]). Thus, the light implicitly has a wavelength in the range of between 400 and 700 nm, since this is the visible spectrum of wavelengths. 
With respect to claim 14, TUCKER et al. discloses an electronic cigarette (Abstract) comprising an atomizer having a housing, 70, defining a liquid containing volume, 22, and including a sidewall extending from a mouthpiece, 8, to a power supply end, 72; and including the power supply electrically coupled to the atomizer (Paragraphs [0033], [0034], [0036] [0042]; Figure 1). The housing includes a sidewall, 6, which includes a transparent window, 71 (Paragraph [0038]) in order for the user to see the amount of liquid material remaining in the reservoir. 
Tucker discloses that the system comprises a battery, 1, (Figures 1, 9, 15, 18, 21 and 24; Paragraph [0042]). As seen in the figures, the sidewall of the cartridge, 70, extends between two longitudinal ends of the cartridge, with one end of the cartridge having a mouthpiece, 8, (Paragraph [0036]) and the other end facing the battery portion (See figures referenced above). As seen in figure 15 (annotated below) of Tucker, the sidewall of the housing extends between the battery facing portion and the mouthpiece facing portion 
[AltContent: textbox (Bottom edge of sidewall, 70, of the housing faces the battery portion, 72, )][AltContent: arrow][AltContent: textbox (Top edge of sidewall, 70, of the housing faces the mouthpiece, 8, that overlaps the sidewall at the end of the cartridge)][AltContent: arrow]
    PNG
    media_image1.png
    760
    219
    media_image1.png
    Greyscale



TUCKER et al. does not explicitly disclose a light source fixed to the sidewall and configured to transmit light into the liquid containing volume. 
SEARS et al. discloses an aerosol delivery device (Abstract; Title) comprising a waveguide having a light source, 1404, thereon in the outer body of the cartridge (Paragraphs [0005]-[0008] and [0094]; Figure 13). The waveguide is an annular ring (Figures 11 and 13; Paragraph [0076]-[0078]) and provides illumination to the user (Abstract; Paragraphs [0001], [0079] and [0080]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an annular ring of waveguide and light source in the housing of TUCKER et al., as taught by SEARS et al. so that the visually appealing illuminating effect can be provided for the user. 
Given that the waveguide and light source are in the body of the cartridge, it is implicitly located between the battery facing end portion, mouthpiece facing end portion and the sidewall of the housing. 

MINSKOFF et al. discloses a light sleeve affixed inside a cartridge (Figure 5; Paragraphs [0019], [0020], [0028]) such that light from an LED is transmitted to illuminate the cartridge and its contents and send visual indicators to the user (Paragraphs [0023], [0024], [0025] and [0032]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to allow the waveguide and light source of the cartridge of TUCKER et al., to illuminate the liquid containing volume, as taught by MINSKOFF et al. so that an LED outside of the cartridge can illuminate the contents of the cartridge and provide a desired visual indicator to the user 
With respect to claim 15, TUCKER et al. discloses that the device comprises control circuitry including sensors and lights (Paragraph [0050]-[0056]) and connected to the power source. The interconnected circuitry represents the complementary electrical interface that mutually connects the components with the light source. 
With respect to claim 16, refer to the rejection of claim 15. Moreover, TUCKER et al. discloses that the lights can be used for diagnostics or for illuminating when the heater is activated. Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to configure the control circuitry to operate the light independently of activating the atomizer so that information about the device can be relayed to the user without having the device in an atomizing state. 
___________________________________________________________________________
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER et al. (US 2013/0192623) in view of SEARS et al. (US 2015/0216233) and MINSKOFF et al. (US 2015/0328415) as applied to claims 1, 2, 9, 10 and 13-16 above, and further in view of SUR et al. (US 2018/0098574) and XIANG (US 2015/0189695).
With respect to claim 7, modified TUCKER et al. does not explicitly disclose that an inner surface of the sidewall includes a light reflective layer. 
SUR et al. discloses a photodetector, 250, on the inner surface of the sidewall and a light source on the same sidewall, 248 (Paragraph [0073]). The light source illuminates the reservoir and is reflected back to the photodiode. The photodiode indicates the presence or absence of at least a threshold amount of liquid (Paragraph [0074]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a photodiode on the inner wall of the housing of modified TUCKER et al., as taught by SUR et al. so that the presence of an amount of liquid can be detected in the reservoir. While SUR et al. does not explicitly disclose that the light is reflected of a light reflective layer on the inner sidewall, XIANG discloses that a reflective material is used to reflect the light back to the photodiode (Paragraph [0045]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place a reflective material, as taught by XIANG, on the opposite side of the inner wall of the housing as the light source and photodiode of modified TUCKER et al., so that the light can be reflected back to the photodiode. 


____________________________________________________________________________
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER et al. (US 2013/0192623) in view of SEARS et al. (US 2015/0216233) and MINSKOFF et al. (US 2015/0328415)as applied to claims 1, 2, 9, 10 and 13-16 above, and further in view of KUWA et al. (US 2018/0360119).
With respect to claim 8, modified TUCKER et al. does not explicitly disclose that the transparent region comprises an anti-reflective coating. KUWA et al. discloses that an anti-reflection coating can be placed on the view window in order to make efficient use of light from the light source (Paragraph [0089]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an anti-reflective coating on the transparent region of modified TUCKER et al., as taught by KUWA et al. so as to make efficient use of the light from the light source. 

____________________________________________________________________________
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER et al. (US 2013/0192623) in view of SEARS et al. (US 2015/0216233) and MINSKOFF et al. (US 2015/0328415) as applied to claims 1, 2, 9, 10 and 13-16  above, and further in view of LIU (US 2014/0366897) and SHARP (GB 191507513 A) .
With respect to claims 11 and 12, modified TUCKER et al. does not explicitly disclose that the light source comprises radium. 
LIU discloses that the light sources are those that can emit light in the dart and allows the user to quickly reach to the electronic cigarette in the dark (Abstract). The emitting materials are self-luminous (Paragraph [0021]). SHARP discloses improvements to visibility and self-luminosity of liquids (Title) wherein the self-luminous material includes radium and vision is enhanced at night (Page 1, lines 9-20). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use self-luminous material as the illumination source of modified TUCKER et al., as taught by LIU so that the user can quickly reach for the device in the dark. Moreover, it would have been obvious to use radium, as taught by SHARP so that the vision is enhance in the dark. 
Luminescence with a radioactive material is implicitly radioluminescence. 


______________________________________________________________________________
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER et al. (US 2013/0192623) in view of SEARS et al. (US 2015/0216233) and MINSKOFF et al. (US 2015/0328415) as applied to claims 1, 2, 9, 10 and 13-16 above, and further in view of SUR et al. (US 2018/0098574)
With respect to claim 17, modified TUCKER et al. does not explicitly disclose a light sensor coupled to the light source. 
SUR et al. discloses a photodetector (e.g., light sensor), 250, on the inner surface of the sidewall and a light source on the same sidewall, 248 (Paragraph [0073]). The light source illuminates the reservoir and is reflected back to the photodiode. The photodiode indicates the presence or absence of at least a threshold amount of liquid (Paragraph [0074]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a photodiode on the inner wall of the housing of modified TUCKER et al., as taught by SUR et al. so that the presence of an amount of liquid can be detected in the reservoir.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745